DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heintz (US Pat No 2,450,960) in view of Wilson et al. (US Pub No 2016/0076491 A1). Heintz discloses an oil distribution system (fig. 1) comprising: 
Re claim 1, a system container (12); an oil reservoir (1) disposed in the system container for storing oil; a heat exchanger (fig. 6) disposed in the system container, the heat exchanger comprising: at least one oil conduit (18) disposed in the system container, a coolant inlet (28) to receive coolant fluid (cool air) into the system container, wherein the coolant fluid at least partially surrounds the oil reservoir and contacts at least a portion of a surface of at least one oil conduit (air flows along 22, which is surround the reservoir and contacts the corrugated surface defining 18), and a coolant outlet (21) for warmed coolant fluid to exit the system container.
Re claim 2, wherein the oil reservoir is bonded to the system container (This is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The reservoir and container are attached to each other and have the structural characteristics of being bonded together.).
Re claim 4, wherein the heat exchanger comprises any of a tubular heat exchanger, a tubular heat exchanger comprising a plurality of tubes, a fin style heat exchanger, a parallel flow heat exchanger, and a cross-flow heat exchanger (fig. 6 shows fin style grooves heat exchanger).
Re claim 8, an oil entry port (16) configured to receive hot aerated oil to the air and oil separation unit and deposit hot de-aerated oil into the oil reservoir (oil is deposited into 1; the oil separation unit taught below).
Heintz does not disclose:
Re claim 1, an air and oil separation unit connected to the system container, the air and oil separation unit configured to receive aerated oil, to separate the oil from the air, and to feed de-aerated oil into the oil reservoir.
Re claim 2, wherein the oil reservoir is made of a composite material.
Re claim 3, wherein the system container is made of metal.
Re claim 7, wherein the air and oil separation unit is a cyclonic air/oil separator.
Re claim 8, an oil entry port configured to receive hot aerated oil to the air and oil separation unit and deposit hot de-aerated oil into the oil reservoir.
However, Wilson teaches an oil distribution system (fig. 1) comprising:
Re claim 1, an air and oil separation unit (102) connected to the system container, the air and oil separation unit configured to receive aerated oil, to separate the oil from the air, and to feed de-aerated oil into the oil reservoir (transition from 104 to 114; Heintz discloses the oil reservoir and the separation unit would eject oil into the reservoir when taught).
Re claim 7, wherein the air and oil separation unit is a cyclonic air/oil separator (par 0002).
Re claim 8, an oil entry port (306) configured to receive hot aerated oil to the air and oil separation unit (300) and deposit hot de-aerated oil into the oil reservoir (via 308).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a separation unit, as taught by Wilson, to clean the oil so that no air is pumped back into the gearbox for lubrication.
Regarding claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed reservoir material for optimal strength and weight balance, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed container material for improved durability, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heintz (US Pat No 2,450,960) in view of Wilson et al. (US Pub No 2016/0076491 A1) and Crawford (US Pat No 810,844). Heintz as modified discloses the oil distribution system (as cited above). Heintz as modified does not disclose:
Re claim 5, further comprising a plurality of oil level sensors disposed in a wall of the system container and extending into a wall of the oil reservoir.
Re claim 6, further comprising an oil fill-to-spill port mounted on the wall of the system container and extending into the wall of the oil reservoir at a distance from a bottom of the oil reservoir indicative of a maximum oil fill.
However, Crawford teaches an oil distribution system (see figure):
Re claim 5, further comprising a plurality of oil level sensors (top limit and bottom limit of 18) disposed in a wall of the system container (8) and extending into a wall of the oil reservoir (7).
Re claim 6, further comprising an oil fill-to-spill port (top horizontal port of 18) mounted on the wall of the system container and extending into the wall of the oil reservoir at a distance from a bottom of the oil reservoir indicative of a maximum oil fill (see figure).
Regarding claim 5, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed sensors, as taught by Crawford, to allow the operator to see an accurate level reading from a lateral position. 
Regarding claim 6, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the fill-to-spill port, as taught by Crawford, to allow the operator to eject oil and control the level within the reservoir. 

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
On pages 9-12 of the Remarks, Applicant argues Heintz in view of Wilson does not disclose feeding the de-aerated oil into an oil reservoir. Wilson does not disclose an oil reservoir. The two references are not properly combinable. Examiner respectfully disagrees. Heintz discloses an oil reservoir 1. Wilson teaches an air and oil separation unit 102. The separation unit of Wilson is combined with a heat exchanger. This separation unit may be taught to work with the heat exchanger of Heintz in the same space. Hot aerated oil enters the separation unit and exits the unit as cooled deaerated oil. When taught to Wilson, the oil exiting from the separation unit would go into the reservoir of Wilson. Wilson was referenced to teach the air and oil separation unit, and not to teach the final destination of where the oil is going to. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Pages 12-13, Applicant argues the device in Crawford has the opposite principle in that lubricant is being heated. Crawford is teaching away therefore not combinable with Heintz. Examiner respectfully disagrees. This argument is not commensurate with the rejection in the Office Action. The Crawford reference was not employed to teach the heat exchanger, rather, it was used to teach the oil level sensors and fill-to-spill port. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/               Primary Examiner, Art Unit 3654